 CARPENTERSLOCAL 720Millwright andMachinery Erectors,LocalUnion720,UnitedBrotherhood of Carpenters andJoiners of America(UMC of Louisiana, Inc.)andLeland H. Johnson.Case 15-CB-298416 December 1987SUPPLEMENTAL DECISION ANDORDERBy CHAIRMAN DOTSON AND MEMBERSJOHANSEN, BABSON, STEPHENS, ANDCRACRAFTOn 27 August 1985 the National Labor RelationsBoard issued a Decision and Order in this proceed-ing,' in which it found that the Respondent violat-ed Section 8(b)(1)(A) of the Act by imposing disci-pline on employee-member Leland H. Johnson pur-suant to charges that reflected a change made intheRespondent's hiring hall policy without ad-vance notice to its membership. On a petition forreview and a cross-application for enforcement ofthe Board's Order, the United States Court of Ap-peals for the Fifth Circuit set aside the Board'sOrder and remanded the case to the Board for fur-ther consideration consistent with the court's opin-ion. 2The Board thereafter accepted the court'sremand and notified the parties that they could filestatements of position. The Respondent has filed astatement of position.We have carefully reviewed the record in thiscase, as well as the statement of position and, forthe reasons discussed below, we have decided tovacate our prior decision in this case and dismissthe complaint.The relevant facts, which are not in dispute, areas follows. The Respondent operates an exclusivehiring hall, referringmillwrights to various em-ployers in the greater Baton Rouge, Louisiana areaThe hall's referral rules grant all job applicantsturn-down rights, that is, an applicant may declinea job offered him by the Respondent's businessmanager without sacrificing his place on the jobregister.Applicants who are members of the Respondenthave certain obligations by virtue of membershipthat nonmembers do not have. Until the event thatprecipitated this case, however, the Respondenthad not imposed any obligation on members to re-frainfromworking for nonunion contractors. TheRespondent had acquiesced in its members' work-ing for such employers because of the decliningavailability of union jobs in the economically de-pressed Baton Rouge market. In particular, it had1276 NLRB 592 798 F 2d 781 (5th Cir 1986)545allowed them to turn down referrals to union jobswhile holding a nonunion job, without losing theirplace on the hiring hall register. There was senti-ment in the membership against this policy, howev-er,because of concern that the nonunion contrac-torswere undercutting the wage standards of theunion signatory contractors.Leland H. Johnson, a member of the Respond-ent, signed the hall's out-of-work list on 10 Septem-ber 1984. The next day, the Union's business man-ager, Joe W. Bennett, offered Johnson a job with aunion company, which Johnson declined in favorof retaining a job with a nonsignatory employer onwhich he had been working for 2 months. Bennettfiledunion disciplinary charges against Johnsonand announced his action to the Union's member-ship on 14 September 1984. Johnson was subse-quently ' tried, found guilty, and fined for violatinghis "Obligation" of allegiance to the Union.In its prior decision in this case, the Boardadopted the judge's conclusion that the Respond-ent's unannounced adoption of a rule restrictingmembers' freedom to decline hiring hall referralsbreached its duty of fair representation in violationof Section 8(b)(1)(A).The judge noted that aunion's duty of fair representation has been held toimpose on it the duty not to purposely keep em-ployees uninformed or misinformed concerningmatters affecting employment. The judge relied onTeamsters Local 282 (Transit-Mix Concrete), 267NLRB 1130, 1131 (1983), citingAutoWorkersLocal 417 (Falcon Industries),245NLRB 527(1979). The judge further observed that while it istrue that a union is free to enforce against its mem-bers a rule that reflects a legitimate union interest,the rule must be "properly adopted."Scofield v.NLRB,394 U.S. 423, 430 (1969). The judge heldthat that standard means, at the very least, fair ad-vance noticeThe judge found, and the Boardagreed, that the Respondent had given no suchnotice to its membership of the change in its policyregarding members who signed the out-of-work listbut then declined a job referral and remainedworking nonunion.In refusing to enforce the Board's Order, theFifth Circuit stated that unions have been held tohave breached their duty of fair representationonly when a change made in hiring hall procedureswithout informing the membership has resulted indenial of employment opportunities, citingOperat-ing Engineers Local 406 (Ford, Bacon & Davis Con-struction),262 NLRB 50, 51 (1982), enfd. 701 F.2d504 (5th Cir. 1983). Accord:NLRB v. Teamsters,778 F.2d 207, 213-215 (5th Cir. 1985). The courtnoted, however, that neither the Board nor the ad-ministrative law judge found that the Respondent's287 NLRB No. 54 546DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdiscipline of Johnson affected his employment oremployment opportunities. The court rejected theargument advanced by the Board that the Union'ssanctions were "employment-related"because theyrestricted Johnson's freedom to work for nonunioncontractors. The court noted that Johnson kept thenonunionjob, and that, even when he turned downthe union job offered by Bennett, he retained hisfull hiring hall privileges. Acknowledging the factthat the Respondent'schange in its hiring hallpolicy compelled Johnson to choose between re-taining the nonunion job and paying a fine or re-signing from that job and accepting the offer ofwork with a signatory employer, the court empha-sized that neither choice presented Johnson with alossof employment. CitingScofield(upholding finesimposed on members for exceeding union-imposedproduction standardson the job) andAllis-Chalmers(upholding fines for working behind apicket line),3 the court also observed (emphasis inthe original)that"allunion discipline which con-cerns a union member's employment-related activi-tiesmay affect the member's employment status oremployee-employer relationshipin the sensethatthe employee threatened with or coerced by suchdisciplinemay be or feel compelled tochoosebe-tween the desired employment-related activity"and union membership;but the court did not findsuch a coerced choice to be the kind of direct in-terference with employment that the Act generallyforbids.Having found that the Respondent'snew ruleforbidding members from turning down union jobreferrals in order to continue in nonunion employ-ment did not have any direct effect on Johnson'semployment opportunities,the court next consid-ered the Board's finding that the rule was unlawfulbecause it was not "properly adopted."In particu-lar, the court looked to see if the rule satisfied thetwo-prong test established inScofield.According tothe court,Scofieldsuggests two general areas inwhich a union'sdiscretion regarding internal mat-tersmay be limited by Section 8(b)(1)(A): (1) whenthe union adopts a rule that does not reflect a le-gitimate union interest or impairs a policy thatCongress has imbedded in the labor laws; or (2)when a union rule is not properly adopted or rea-sonably enforced.Scofield,supra at 430. Analyzingthis second aspect ofScofieldin light ofAllis-Chalmersand itsprogeny, however, the court heldthat Congress did not intend Section 8(b)(1)(A) toproscribe the manner in which a union imposes in-ternal sanctions that do not affect-a member's em-ployment. Further, the court stated, it was unable3NLRB v Allis-Chalmers Mfg Co,388 U S 175 (1967)to discover any decisions findinginternal union dis-cipline not directly affecting a member's employ-ment to violate the Act solely on the basis that theunion's rule was not "properly adopted" or "rea-sonably enforced." The court accordingly rejectedthe Board's finding that the Respondent's disciplineof Johnson for transgressing its policy regardingmembers' rights to decline hiring hall referralswhile retaining nonunion employment constituted aviolation of the Act merely because Johnson hadnot received notice of the change in the policy.The Fifth Circuit next turned to the other part ofthe Supreme Court'sScofieldanalysis, noting thatthe Board had declined to answer the questionswhether the Respondent's rule reflects a legitimateunion interest and does not frustrate a policy thatCongress has imbedded in the labor laws. Thecourt concluded that the present case did not sup-port the' type of 8(b)(1)(A) violation found inNLRB v. Shipbuilders,391 U.S. 418 (1968), where aunion impeded enforcement of the Act by disciplin-ing a member who filed an unfair labor practicecharge against the union without first exhaustinghis available union remedies, and its progeny. Thus,the Respondent's conduct in the present case, thecourt decided,at least did not impair policies un-derlying the National Labor Relations Act.The court, however, reserved for the Board's de-termination on remand the questions whether theRespondent's conductimpairspolicies embodied inlabor statutes other than the NLRA and whetherthe Board in this type of case may properly consid-er other, non-NLRA policies. The court also leftfor the Board's initial determination the questionwhether the Respondent's policy forbidding mem-bers to decline hiring hall referrals while retaininga nonunion job reflects a legitimate union interest.We accept the court's opinion as the law of thecase.Addressing first the question whether a unionrule that prohibits a union member from declininga hiring hall referral in order to keep a job with anonsignatory contractor represents a legitimateunion interest, we note that union rules forbiddingmembers to work for nonunion employers reflectsuch traditional union objectives as encouragingmembers to work for signatory employers, preserv-ing union work and discouraging work done undernonunion conditions,maintaing the integrity ofhiring hall arrangements with signatory employers,fulfillingcontractual obligationswith those em-ployers, and rallying the support of union mem-bers. Indeed, such rules have expressly been heldlawful.See,e.g.,Plumbers Local 119 (Kamtech,Inc.),264 NLRB 688, 694 (1982), enfd. mem. 715F.2d 578 (11th Cir. 1983);New York TypographicalUnion (Typemen, Inc.),229 NLRB 886, 887 (1977). CARPENTERSLOCAL 720In each case in which the Board has found anunfair labor practice associated with such a rule,the violation has concerned some aspect of theunion's enforcement of the rule, not the union'saction in promulgating the rule or the validity ofthe rule itself. See, e.g.,ElectricalWorkers IBEWLocal 340 (Hulse Electric),273NLRB 428 (1984)(rule enforced against members who had resigned);andPlumbers Local 119 (Kamtech, Inc.),supra (ruleenforced by threats of physical harm).We find,therefore, that the policy established by the Re-spondent in the present case reflects a legitimateunion interest.Turning to the issue of whether in the presentposture of this case the Board should considerwhether the Respondent's rule impairs policies in-volving labor laws other than the NLRA, we reaf-firm the position taken by the Board inCarpentersLocal 22 (Graziano Construction),195 NLRB 1 at 2(1972), that the language ofScofieldimplies that theBoard is "charged with considering the full pano-ply of congressional labor policies in determiningthe legality of a union fine." After such consider-ation here, we find that neither the Respondent'srule nor the Respondent's discipline of Johnsonfrustrates any policy embodied in another, non-NLRA labor statute, including the Labor-Manage-ment Reporting and Disclosure Act of 1959.Having thus found that the Respondent's rule re-flects a legitimate union concern and contravenesno policy that Congress has imbedded in the laborlaws,we conclude under the terms of the court'sremand that there has been no violation of the Act.Applying the court's opinion as the law of the case,we shall dismiss the complaint.ORDERThe National Labor Relations Board orders thatthe original decision in this case (276 NLRB 59) isvacated and that the complaint is dismissed.CHAIRMAN DOTSON, concurring.Iconcur with my colleagues' finding that thefailure of the Union to give advance notice of itschange in hiring hall procedures did not result in a547violation of Section 8(b)(1)(A) because the Union'ssanctionsdidnot affect Johnson's employmentstatus.However, I reach that conclusion not on thetraditional "law of the case" analysis applied by mycolleagues, but on the basis of the considerationsset forth in my dissenting opinion inArvin Indus-tries,285 NLRB 753 (1987). There, I reviewed theBoard's policy of nonacquiescence in the law ofthe circuits in light of that policy's stated rationaland its consistent repudiation by the circuit courts.Iconcluded that recognition of the Board's properrolewithin the Federal judicial and administrativesystem compels abandonment of this policy. Id at761-762. Therefore, I determined that I would ac-quiesce in the law of the circuit in which the casearose, even if it requires that a result obtain whichiscontrary to Board law. Id. at 762. Thus, while Idisagree with the Fifth Circuit's finding that unionsbreach their duty of fair representation only whena change made in hiring hall procedures withoutinforming the membership has resulted in members'denial of employment opportunities, I acquiesce tothe Fifth Circuit's decision on this issue until suchtime as the issue can be presented to the SupremeCourt for review.I agree with my colleagues' resolution of the re-maining two issues which the Fifth Circuit left fortheBoard's initial determination.Thus, I agreewith my colleagues, for the reasons set forth intheir opinion, that in the absence of a fatal proce-dural flaw in the adoption of the rule which affectsJohnson's employment status, the rule is not sub-stantively defective, since the Respondent has a le-gitimate union interest in imposing the rule in ques-tion.Finally, I agree with my colleagues' conclusionthat the Board may properly consider whether theRespondent's hiring hall rule impairs policies in-volving labor laws other than the NLRA, and thatin this case, neither the rule nor the Union's disci-pline of Johnson frustrates any policy embodied inany non-NLRA statutes. I would therefore vacatethe original decision in this case (276 NLRB 59)and dismiss the complaint.